 In the Matter Of SOMERSET SHOE COMPANYandUNITED SHOEWORKERS OF AMERICACases Nos. C-278, R-343, and R-344, respectively.=DecidedFebruary 19, 1938Shoe ManufacturingIndustry-Intl°terference,Restraint or Coercion:refusalto bargaincollectively ;shut-down ofplahts-Unit Appropriatefor CollectiveBargaining:allproductionemployeesin both of employer's plants;no con-troversyasto-Representatives:proof of choice :application for membership inunion-CollectiveBargaining:refusal tomeet representatives-Lock-outs-Strike-Reinstatement Ordered:strikers upon application-BackPay:awardedemployees from date of lock-out to reopening ofplant-Pehtitibn:for cbrtiilca-tiondismisssea.eMr. Edward Schneider,for the Board.Skelton ct Mahon, by Mr. John Mahonof Lewiston, Maine, for,therespondent.Merrill & Merrill,byMr. W. F. Merrillof Skowhegan,Maine, forthe Association.Mr. A. Raymond Rogers,ofWaterville, Maine, for the United.Mr. S. G. Lippman,ofcounselto the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon a charge duly filed by United Shoe Workers of America,herein called the United, the National Labor Relations Board, hereincalled the Board, by A. Howard Myers, Regional Director for theFirstRegion (Boston, Massachusetts), duly issued and served itscomplaint dated August 13, 1937, against Somerset Shoe Company,Skowhegan, Maine, herein called the respondent.The complaint, asamended at the hearing, alleges that the respondent had engaged in,and was engaging in, unfair labor practices affecting commerce withinthe meaning of Section 8 (1), (3), and (5) and Section 2 (6) and (7)of the National Labor Relations Act, 49 Stat. 449, herein called theAct.In respect to the unfair labor practices, the complaint,as amendedat the hearing, in substance alleges that since March 22, 1937, theUnited has been the representative for the purposes of collectivebargaining of a majority of the respondent's production employees,and that on March 22, 1937, and at all times thereafter the respondent486 DECISIONS AND ORDERS487has refused to bargain collectively with the United, as the exclusiverepresentative of its production employees; and that on or aboutMarch 24, 1937, the respondent locked out its employees in order to.discourage them from designating the United as their representativefor collective bargaining.On August 18, 1937, the respondent filed its answer which in sub-stance denied the commission of the unfair labor practices alleged inthe complaint, and denied the jurisdiction of the Board and the con-stitutionality of the Act, reserving all question of jurisdiction andconstitutionality.On July 6, 1937, the United filed two separate petitions with the-Regional Director alleging that questions affecting commerce hadarisen concerning the representation of employees of the respondent's.No. 1 and No. 2 plants in Skowhegan, Maine. The petitions wereamended at the hearing and; as amended, alleged that plants No. 1 andNo. 2 in Skowhegan, Maine, constituted an appropriate unit for thepurposes of collective bargaining.On July 26, 1937, pursuant to.Article III, Section 10 (c) (2), of National Labor Relations BoardRules and Regulations-Series 1, as amended, the Board issued anorder consolidating the complaint and representation cases for allpurposes.Pursuant to a notice duly issued and served upon the respondent,the United, and Pine Tree Association, herein called the Association,a labor organization claiming to represent employees affected by theinvestigation, a hearing was held in Skowhegan, Maine, on August23, and 24, 1937, before William P. Webb, the Trial Examiner dulydesignated by the Board.During the course of the hearing the TrialExaminer made several rulings on motions and on objections to theadmission of evidence.The Board has reviewed the rulings of theTrial Examiner, and finds that no prejudicial errors, were committed.The rulings are hereby affirmed.On November 3, 1937, the Trial Examiner filed his IntermediateReport in which he found that the respondent had engaged in theunfair labor practices alleged in the amended complaint, and recom-mended that the respondent cease and desist from such unfair laborpractices, and upon request bargain collectively with the United.On November 12, 1937, the respondent filed exceptions to the In-termediate, Report.The Board has considered these exceptions andfinds them to be without merit.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe respondent is a Massachusetts corporation engaged in themanufacture and sale of women's shoes, having its principal, plant80535-38-32 488NATIONAL LABOR RELATIONS BOARDand office at Auburn, Maine. The respondent owns a storage housein Skowhegan, Maine, and a plant in Richmond, Maine, which isnot in operation. In addition it owns and operates two shoe fac-tories in Skowhegan, Maine, designated as Factory No. 1 and Fac-toryNo. 2.On March 10, 1937, the respondent employed at itsSkowhegan plants about 485 employees excluding supervisory, main-tenance, and clerical employees. In this proceeding we are concernedonly with the Skowhegan factories.The respondent maintains a sales office and showroom at Boston,Massachusetts, employing three salesmen, and a sales agency inChicago, which employs two salesmen.These five salesmen solicitorders for the respondent in the Eastern, Southern, and Middle=western States.At times these salesmen cover the Far West andthe Pacific Coast.In the manufacture of women's shoes the respondent purchases rawmaterials principally consisting of upper leather, sole leather, eyelets,rubber, cloth, shoe lining, thread, shanks, counters, heels and mis-cellaneous items. It was estimated by Thomas F. O'Byrne, presidentof the Somerset Shoe Company, that more than 80 per cent of theraw materials used by the respondent come from outside the StateofMaine.He further estimated that the respondent's purchases ofraw materials for the year 1936 amounted to about $750,000.The respondent sells chiefly to chain stores, mail-order houses, andjobbers.Practically all of its customers are located outside the Stateof Maine. It was estimated by O'Byrne that in 1936 the Skowheganplants produced approximately 1,000,000 pairs of shoes.All ofthese shoes were shipped to purchasers outside of the State of Maine.II.THE UNIONSUnited Shoe Workers of America, affiliated with the Committeefor Industrial Organization, is a labor organization admitting tomembership all production employees engaged in the manufactureof shoes, excluding clerical and supervisory help.Pine Tree Association is a labor organization limiting its mem-bership to all employees of the respondent exclusive of clerical andsupervisory employees.III.THE UNFAIR LABOR PRACTICESA. The background of the unfair labor practicesEarly in January 1937 the employees of Factory No. 1 becamedissatisfied with their wages.On January 5, the treers' in FactoryNo. 1 requested an-adjustment in wages.Travers, the superintend-IEmployees who are engaged in finishing and packing shoes. DECISIONSAND ORDERS489gent, refused to make any adjustment and the treers went on strike.Travers, however,recalled them and the situation was settled tem-porarily.On January 11, 1937, the employees of factory No. 1called a sit-down strike,which, however,lasted but a few hours.In the meantime labor, trouble developed in factory no. 2.Acommittee representing employees of the two factories held a meet-ing and decided to strike for a 121/.2-per cent increase in wages.Theensuing strike closed both factories.The strike was settled as aresult of the intervention of the Federal and State labor depart-ments, and on January 21,1937, the strikerswent backtowork.After the strike a local organization was formed,known as the.Skowhegan ShoeWorkersAssociation.It secured the member-ship of a majority of the employees.About February 1, 1937, indi-vidual wage adjustments were made.The employees,however, re-mained dissatisfied,and early in March, concluding that their localorganization was ineffective, decided to affiliate with the United.B. The refusal to bargain1.The appropriate unitThe United alleges in its petition that all the production employeesin the Skowhegan plants constitute an appropriate bargaining unit.Plants No.1 and No. 2 are about two blocks apart.In many,instances part of the shoe is manufactured by plant No.1 and sentby truck to plant No. 2 where the manufacturing of the shoe is com-pleted.No evidence was introduced by the respondent or the As-sociation to controvert the United's position that the production em-ployees in the Skowhegan plants constituted one unit for the pur-poses of collective bargaining.We, therefore, find that the production employees in the twoplants, excluding clerical and supervisory employees, constitute anappropriate bargaining unit.2.Representation by the United of a majority in the appropriateunitEarly in March, John Nolan, a United organizer, came to Skow-hegan and addressed a mass meeting attended by the respondent'semployees.Application cards were distributed,and 89 signatureswere secured.During thefollowingweek additional applicantswere obtained.By March 18, 1937, over 350 of the respondent'semployees, a clear majority,had signed United application cards.A list of the persons who had signed such application cards by thatdate was introduced into evidence.2The respondent did not contest2 Board Exhibit No. 33. 490NATIONAL LABOR RELATIONS BOARDthe accuracy of the list, although it was given an opportunity to-check the application cards with the list.Comparison with a latei-list of employees who were members of the United s shows that allof the applicants were employees of the respondent. In the absence-of evidence to the contrary, an application for membership in alabor organization may be considered as a designation of the organi-zation as the applicant's representative for the purposes, of collective'bargaining.We therefore find that on March 18, 1937, and at all times there-after the United was the duly designated representative of the produc-tion employees in the Skowhegan plants, exclusive of clerical and-supervisory employees for purposes of collective bargaining.3.The refusal to bargainOn March 18 representatives of the United called on the respond-ent for the purpose of holding a bargaining conference.O'Byrnewas not at the Skowhegan plants that day, so no conference tookplace.On March 22, 1937, Nolan sent a letter to the respondent at Skow-hegan stating that the United "now has signed application cardsfor membership in the Union of a majority of the shoe workers em-ployed in the Somerset Shoe factories . . . We request a conferenceto discuss a union agreement covering hours, wages, recognition ofthe Union and other conditions.We would like this conference atthe earliest possible moment to the end that satisfactory and peace-able conditions may prevail in the shoe factories in your city.Willyou please let me know at the earliest possible moment a date forthis conference."On March 24, 1937, the plants closed down withoutany reply being made to Nolan's letter.4O'Byrne testified that theSkowhegan plants had been closed at the time the letter was for-warded to him at Auburn. No reply was made to the letter afterthe closing of the plant; consequently, the Union did not make anysubsequent attempt to bargain with the respondent.C.The lock-out and the strikeSethM. Rounds, editor of the Independent Reporter, a weeklynewspaper published in Skowhegan, testified that about the time thefactory closed he interviewed John Bowler, the general superintend-ent.The results of the interview were published in his newspaperon April 1, 1937, captioned "Shoe Factories Closed for an Indef-'Petitioner Exhibit No 38.'On March 10 the respondent had 510 employees,and on March 22 It had reducedits pay roll to 319 employees. DECISIONS AND ORDERS491mite Period."Rounds testified that the following paragraphs of thearticle came from Bowler :It was learned from an official of the Somerset Shoe Factorythis week that the decision to close the local factory for an in-definite period was the outgrowth of labor agitation which theCompany believes is inspired by a small minority... .This is very unfortunate in view of the fact that the Somer-set Shoe Company plant here according to the factory spokes-man was in line to face the best run in recent years. Plenty oforders are available but none will be accepted for the localplants until all ideas of affiliating with outside unions is aban-doned it was said.Somerset Shoe Company stands ready to deal with a localunion or with individual employees in the matter of allegedgrievances, but will not recognize C. I. O. or any outside organ-izations it was said.Until such time as local shoe workers agreeto abandon outside affiliation this plant will remain closed.Bowler admitted making statements of "that general character."-He also stated that the plants were closed because of labor troublewhich influenced the mental attitude of the employees and causedthem to make inferior shoes resulting in many returns and com-plaints.There is further evidence that O'Byrne stated he wouldnot operate a plant under a C. I. O. contract. Bowler admitted at-the hearing that he had heard O'Byrne make such a statement.On April 12, 1937, Factory No. 1 reopened for the purpose of-making samples. Sixteen shoe workers returned to work.On April15, 1937, the United members decided they would consider them-selves on strike because of the respondent's refusal to bargain, andstarted to picket Plant No. 1.Shortly thereafter a citizens' committee, consisting of leading busi-ness and professional men, was organized for the purpose of per-suading the respondent to reopen its plants and to induce employeesto return to work.The committee met with the respondent, secureda list of the names and addresses of the respondent's employees, andmailed to each employee a printed circular and a ballot.The cir-cular stated that the shoe industry in Skowhegan had cost thecitizens of the town over $100,000 in contributions and that thetown was now faced with the loss of the factories after twenty years..,ofoperation, during which time the respondent had distributedmillions of dollars in wages.A ballot. was enclosed with the fol--lowing three questions: "(1) Do you favor a local union or a unionwith national affiliations?(2)Are you in favor of having the:Somerset Shoe Company leave town without any attempt beingmade to keep it here? (3) Do you prefer to take your chances with 492NATIONAL LABOR RELATIONS BOARDsome outside Shoe Company that might locate here, or would yourather see the Somerset Shoe Company, stay and reopen?"The com-mittee, through local newspapers, distributed application blanks, andemployees who desired to return to work were requested to sign andreturn them to the committee.There is no evidence as to the resultof the ballot. In spite of these activities on the part of the com-mittee, the strike was still in progress at the date of the hearing.D. The Pine Tree AssociationSoon after the commencement of activities by the Citizens' Com-mittee, an independent organization was formed by the 16 samplemakers, known as Pine Tree Association.When the plant openedfor production on May 11, 1937, applications for the Associationwere circulated throughout the plant, and active solicitation formembership in the Pine Tree Association occurred during workinghours.No objection was made by the respondent to this solicitation.On July 23, 1937, the Association submitted to the respondent a.list of its members and a letter requesting recognition.The listcontained 281 names.The respondent did not make any attempt toascertain whether in fact the employees listed were members of theAssociation.But on the day the respondent received the request forrecognition it granted the Association sole bargaining rights.Al-though the Association was accorded recognition, it made no attemptto bargain collectively.IV. CONCLUSIONS AS TO THE UNFAIR LABOR PRACTICESThe respondent's failure to answer the United's request for a bar-gaining conference constituted a refusal to bargain with the exclu-sive representative of its employees.The shut-down of the plantsdid not relieve the respondent of its obligation under Section 8 (5)of the Act to bargain with its employees. It cannot be contendedthat such bargaining would have been pointless then in view of thefact that the respondent admits that labor trouble was directly re-sponsible for the shut-down. It is altogether possible that had therespondent met with the United the labor difficulties might have beenadjusted.In view of the uncontradicted testimony of the editor of the Inde-pendent Reporter the Board is convinced that the closing of theplants was for the purpose and had the necessary effect of interfer-ing with, restraining and coercing its employees in the exercise ofrights guaranteed in Section 7 of the Act, and that the respondentthereby discriminated in regard to hire and tenure of employmentwithin the meaning of the Act. DECISIONS AND ORDERSV.THE EFFECT OF THE UNFAIR LABOR PRACTICES ON COMMERCE493The activities of the respondent set forth in Sections III and IV,above, occurring in connection with the operations of the respondentdescribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtend to lead and have led to labor disputes burdening and obstructingcommerce and the free flow of commerce.VI.THE REMEDYIt is clear that on March 22, 1937, when the United attempted tobargain with the respondent, the United represented a majority of therespondent's employees.If doubt is now cast upon the majoritystatus of the United, it is as a direct result of the unfair labor prac-tices of the respondent.We cannot consider as the free expressionof its employees any change in designation of representatives result-ing from the respondent's unfair labor practices.To recognizethe calculated effects of such practices would be to defeat the pur-poses of the Act.The United is entitled to be restored to its statusas the representative of a majority of the respondent's employees;and the respondent will be ordered to withdraw its recognition fromthe Association.As we have seen, the respondent locked out its employees on March24, 1937, in violation of Section 8 (1) and (3) of the Act. OnMay11, 1937, when plant No. 1 reopened for production, it appearsthat reinstatement was offered to all employees.We shall there-fore order payment to employees laid off because of the stoppageof production on March 24, 1937, of the amount which they wouldnormally have earned up to May 11, 1937, less any sum of moneywhich they earned during such period.Since the strike was caused by the respondent's unfair laborpractices, the respondent is under a duty to restore the status quowhich existed prior thereto.Therefore we shall order that therespondent offer to those employees who went on strike on April 12,1937, reinstatement to their former or equivalent positions withoutprejudice to their seniority or other rights and privileges, dismissingif necessary employees hired after that date.If after reinstating its employees pursuant to our order and dis-missing employees hired since the shut-down, the respondent deter-mines that the services of its staff as then constituted are not requiredfor the operation of its plants on a regular basis, it may reduce itsstaff, providing the reduction is made without discrimination againstany employee because of Union affiliation or activities, following asystem of seniority to such an extent as has heretofore been appliedin the conduct of the respondent's business, subject to any modifica-tion introduced by agreement with the United. 494NATIONALLABOR RELATIONS BOARDTHE PETITIONIn view of the findings in Section III above as to the appropriateunit and the designation of the United by a majority of the respond-the petition of the United for certification of representatives.Con-sequently the petition for certification will be dismissed.Upon the basis of the foregoing findings of fact the Board makesthe following :CONCLUSIONS OF LAW1.United Shoe Workers of America, affiliated with the Committeefor Industrial Organization, is a labor organization, within themeaning of Section 2 (5) of the Act.2.The respondent, by discriminating in regard to hire and tenureof employment of its Skowhegan employees and thereby discouraging-membership in United Shoe Workers of America, has engaged in andis engaging in unfair labor practices within the meaning of Section.8 (3) of the Act.3.The respondent, by interfering with, restraining, and coercingits employees in the exercise of the rights guaranteed in Section 7of the Act, has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (1) of the Act.4.The production employees, excluding supervisory and clericalemployees, of the respondent's plants in Skowhegan, Maine, consti-tute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.5.United Shoe Workers of America is and has been at all times-sinceMarch 18, 1937, the exclusive representative of all employees in-such unit for the purposes of collective bargaining, within the mean-ing of Section 9 (a) of the Act.6.The respondent, by refusing to bargain collectively with UnitedShoeWorkers as the exclusive representative of all its employeesin such unit, has engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8 (5) of the Act.7.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2 (6) and (7)of the Act.ORDEROn the basis of the above findings of fact and conclusions of law,-and pursuant to Section 10 (c) of the National Labor Relations Act,-the National Labor Relations Board hereby orders that the respondent,Somerset Shoe Company, Skowhegan, Maine, and its officers, agents,successors, and assigns, shall:1.Cease and desist from discouraging membership in the UnitedShoeWorkers of America, or any other labor organization of its DECISIONS AND ORDERS495,employees by discriminating in any manner in regard to the hire ortenure of employment of any of its employees.2.Cease and desist from in any manner interfering with, restrain-'ing or coercing its employees in the exercise of their rights to self-organization, to form, join, or assist labor organizations, to bargaincollectively through representatives of their own choosing, and to.engage in concerted activities for the purpose of collective bargaining-or other mutual aid and protection, as guaranteed in Section 7 ofthe National Labor Relations Act.3.Cease and desist from refusing to bargain collectively withUnited Shoe Workers of America as the exclusive representative ofits Skowhegan employees, excluding supervisory and clerical workers,.in respect to rates of pay, wages, hours of employment and otherconditions of employment.4.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Make whole all employees who were laid off by reason of the-shut-down on March 24, 1937, for any loss of pay suffered by reasonof said shut-down by payment to each of them of a sum equal tothat which he would normally have earned as wages during theperiod from the termination of employment to May 11, 1937, lessany amount he has earned during that period;(b)Offer to employees who went on strike on April 12, 1937,.immediate and full reinstatement to their former or equivalent posi-tions without prejudice to their seniority or other rights and priv-ileges, in the manner described in Section VI above;(c)Withdraw all recognition from Pine Tree Association as therepresentative of its employees for the purpose of bargaining collec-tivelywith the respondent concerning rates of pay, wages, hoursof employment, or other conditions of employment, and completelydisestablish Pine Tree Association as such representative;(d)Upon request, bargain collectively with United Shoe Workers-of America, as the exclusive bargaining representative of its Skow-hegan production employees, excluding supervisory and clerical help ;(e)Post immediately notices to its employees in conspicuous places-through its plant stating that the respondent will cease and desistin the manner aforesaid, and maintain such notices posted for aperiod of at least 30 consecutive days from the date of posting;(f)Notify the Regional Director for the First Region in writing-within ten (10) days from the date of this order what steps therespondent has taken to comply therewith.And it is further ordered that the petition for certification ofrepresentatives, filed by United Shoe Workers of America, be, and'it hereby is, dismissed.